DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 15 recites the limitation “...varying the playback speed...”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over KUSPA et al. (US 2008/0253735 A1)(hereinafter KUSPA), and further in view of Esenyan et al. (US 2002/0172498 A1)(hereinafter Esenyan).
Re claim 1, KUSPA discloses a software product including a non-transitory computer readable medium storing instructions which, when executed by a processor, cause the processor to: display a graphical user interface for a video editing system, the user interface (see ¶ 42 for display a graphical user interface for a video editing system, the user interface (i.e. an example user interface, such as can be used with the system of FIG. 1, an application window 300 includes multiple panels 302, 304, 306 and 308 as shown in fig. 3 paragraph 49)) including: a media bin displaying one or more media elements imported into the video editing system (see ¶ 51 for a media bin displaying one or more media elements imported into the video editing system (i.e. a panel 308 includes a timeline interface for use in editing a timeline sequence, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310 as described in paragraph 50)); a viewing window for viewing a selected one of the media elements (see ¶s 50-51 for a viewing window for viewing a selected one of the media elements (i.e. an application window 300 includes multiple panels 302, 304, 306 and 308, a user can add, remove, and group panels in the window 300 as desired, and each panel can include a different type of interface (or another instance of a given interface) as described in fig. 3 paragraph 49)); a timeline (see ¶ 51 for a timeline (i.e. a panel 308 includes a timeline interface for use in editing a timeline sequence, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310 as described in paragraph 50)); and loads the single media element into the viewing window (see ¶ 51 for loads the single media element into the viewing window (i.e. an application window 300 includes multiple panels 302, 304, 306 and 308, a user can add, remove, and group panels in the window 300 as desired, and each panel can include a different type of interface (or another instance of a given interface), furthermore, a panel 308 includes a timeline interface for use in editing a timeline sequence, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310 as described in paragraph 50). Also, see paragraphs 52-56)
KUSPA fails to explicitly teach and a concatenator element; and responsive to a user actuating the concatenator element, concatenate the media elements present in the media bin together into a single media element. However, the reference of Esenyan explicitly teaches and a concatenator element (see ¶ 108 for a concatenator element (i.e. software button 34 as shown in fig. 21 paragraph 106)); and responsive to a user actuating the concatenator element, concatenate the media elements present in the media bin together into a single media element (see ¶s 108-109 for responsive to a user actuating the concatenator element, concatenate the media elements present in the media bin together into a single media element (i.e. a software button 34 which permits the extraction of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video" as shown in fig. 21 paragraph 106))
Therefore, taking the combined teachings of KUSPA and Esenyan as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (concatenate) into the system of KUSPA as taught by Esenyan.
One will be motivated to incorporate the above feature into the system of KUSPA as taught by Esenyan for the benefit of having a software button 34 which permits the extraction of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video" in order to ease the processing time and have a user friendly interaction (see fig. 21 ¶ 106)
Re claim 2, the combination of KUSPA and Esenyan as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by KUSPA wherein speed of playback of the single media element is varied by reference to a property of the individual media elements comprising the single media element (see ¶ 57 for speed of playback of the single media element is varied by reference to a property of the individual media elements comprising the single media element (i.e. each of the three segments, delineated by the two keyframe points and the begin and end points of the video clip, can be individually dragged to speed up and slow down the playback rate for that segment as described in fig. 3 paragraph 56))
Re claim 3, the combination of KUSPA and Esenyan as discussed in claim 2 above discloses all the claim limitations with additional claimed feature taught by KUSPA wherein the property is the durations of the individual media elements (see ¶ 57 for the property is the durations of the individual media elements (i.e. each of the three segments, delineated by the two keyframe points and the begin and end points of the video clip, can be individually dragged to speed up and slow down the playback rate for that segment, thus, a segment 352 can be dragged up to one hundred and fifty percent, as shown in FIG. 3F, after this drag operation, the track item 336 is updated to reflect the new clip duration, as shown in FIG. 3G as described in fig. 3 paragraph 56))
Re claim 4, the combination of KUSPA and Esenyan as discussed in claim 3 above discloses all the claim limitations with additional claimed feature taught by KUSPA wherein the playback speed of individual media elements of a duration above a threshold value is increased (see ¶ 57 for the playback speed of individual media elements of a duration above a threshold value is increased (i.e. the plot 338 can be grabbed using a mouse input device and dragged up or down to increase, or decrease playback rate, respectively, once the plot 338 is selected, a pop up can show the current value of the playback rate (e.g., one hundred percent upon first grabbing the plot 338, where positive percentages indicate forward playback, and negative percentages indicate reverse playback) as described in fig. 3 paragraph 52, furthermore, each of the three segments, delineated by the two keyframe points and the begin and end points of the video clip, can be individually dragged to speed up and slow down the playback rate for that segment, thus, a segment 352 can be dragged up to one hundred and fifty percent, as shown in FIG. 3F, after this drag operation, the track item 336 is updated to reflect the new clip duration, as shown in FIG. 3G as described in fig. 3 paragraph 56). Also, see paragraphs 53-55)
Re claim 5, the combination of KUSPA and Esenyan as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by KUSPA wherein the instructions, responsive to a user input, cause the processor to insert one of the media elements into the timeline (see ¶s 50-51 for the instructions (i.e. a data processing apparatus 110 can include hardware/firmware, an operating system and one or more programs, including a digital video editing program 120 as described in fig. 1 paragraph 39), responsive to a user input, cause the processor (i.e. the program 120 in combination with processor(s) as described in fig. 1 paragraph 39) to insert one of the media elements into the timeline (i.e. a timeline panel (for assembling a sequence by arranging video clips into a program) as described in fig. 3 paragraph 49). Also, see paragraphs 53-56)
Re claim 6, the combination of KUSPA and Esenyan as discussed in claim 5 above discloses all the claim limitations with additional claimed feature taught by KUSPA wherein the media element inserted into the timeline is the media element that corresponds to the part of the single media element currently being viewed in the viewing window (see ¶s 50-51 for the media element inserted into the timeline is the media element that corresponds to the part of the single media element currently being viewed in the viewing window (i.e. an application window 300 includes multiple panels 302, 304, 306 and 308, a user can add, remove, and group panels in the window 300 as desired, and each panel can include a different type of interface (or another instance of a given interface), a timeline panel (for assembling a sequence by arranging video clips into a program) as described in fig. 3 paragraph 49). Also, see paragraphs 53-56)
Re claim 7, the combination of KUSPA and Esenyan as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by KUSPA wherein the graphical user interface further includes a defining object that is configured, responsive to a user input, to: define a start point and an end point for a media element within said single media element being viewed in the viewing window (see ¶s 48-49 for the graphical user interface further includes a defining object that is configured, responsive to a user input (i.e. the user interface also includes defined points that reference respective frames in the sequence of digital video as shown in fig. 2 paragraph 44), to: define a start point and an end point for a media element within said single media element being viewed in the viewing window (i.e. FIG. 3C shows the same panel 330 after two keyframe points 340 and 342 have been created by the user as described in paragraph 53). Also, see paragraphs 54-56); create a new media element from the defined start and end points (see ¶ 48 (i.e. FIG. 3C shows the same panel 330 after two keyframe points 340 and 342 have been created by the user as described in paragraph 53). Also, see paragraph 54); and insert the created media element into the timeline (see ¶s 50-51 for insert the created media element into the timeline (i.e. a timeline panel (for assembling a sequence by arranging video clips into a program) as described in fig. 3 paragraph 49). Also, see paragraphs 53-56)
Re claim 8, KUSPA discloses a method for providing a graphical user interface for a video editing system, the method comprising: displaying a graphical user interface (see ¶ 42 for displaying a graphical user interface (i.e. an example user interface, such as can be used with the system of FIG. 1, an application window 300 includes multiple panels 302, 304, 306 and 308 as shown in fig. 3 paragraph 49)) including: a media bin displaying one or more media elements imported into the video editing system (see ¶ 51 for a media bin displaying one or more media elements imported into the video editing system (i.e. a panel 308 includes a timeline interface for use in editing a timeline sequence, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310 as described in paragraph 50)); a viewing window for viewing a selected one of the media elements (see ¶s 50-51 for a viewing window for viewing a selected one of the media elements (i.e. an application window 300 includes multiple panels 302, 304, 306 and 308, a user can add, remove, and group panels in the window 300 as desired, and each panel can include a different type of interface (or another instance of a given interface) as described in fig. 3 paragraph 49)); a timeline (see ¶ 51 for a timeline (i.e. a panel 308 includes a timeline interface for use in editing a timeline sequence, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310 as described in paragraph 50)); and loading the single media element into the viewing window (see ¶ 51 for loading the single media element into the viewing window (i.e. an application window 300 includes multiple panels 302, 304, 306 and 308, a user can add, remove, and group panels in the window 300 as desired, and each panel can include a different type of interface (or another instance of a given interface), furthermore, a panel 308 includes a timeline interface for use in editing a timeline sequence, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310 as described in paragraph 50). Also, see paragraphs 52-56)
KUSPA fails to explicitly teach and a concatenator element; and responsive to a user actuating the concatenator element, concatenating the media elements present in the media bin together into a single media element. However, the reference of Esenyan explicitly teaches and a concatenator element (see ¶ 108 for a concatenator element (i.e. software button 34 as shown in fig. 21 paragraph 106)); and responsive to a user actuating the concatenator element, concatenating the media elements present in the media bin together into a single media element (see ¶s 108-109 for responsive to a user actuating the concatenator element, concatenate the media elements present in the media bin together into a single media element (i.e. a software button 34 which permits the extraction of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video" as shown in fig. 21 paragraph 106))
Therefore, taking the combined teachings of KUSPA and Esenyan as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (concatenate) into the system of KUSPA as taught by Esenyan.
One will be motivated to incorporate the above feature into the system of KUSPA as taught by Esenyan for the benefit of having a software button 34 which permits the extraction of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video" in order to ease the processing time and have a user friendly interaction (see fig. 21 ¶ 106)
Re claim 9, the combination of KUSPA and Esenyan as discussed in claim 2 above discloses all the claimed limitations of claim 9.
Re claim 10, the combination of KUSPA and Esenyan as discussed in claim 3 above discloses all the claimed limitations of claim 10.
Re claim 11, the combination of KUSPA and Esenyan as discussed in claim 4 above discloses all the claimed limitations of claim 11.
Re claim 12, the combination of KUSPA and Esenyan as discussed in claim 5 above discloses all the claimed limitations of claim 12.
Re claim 13, the combination of KUSPA and Esenyan as discussed in claim 6 above discloses all the claimed limitations of claim 13.
Re claim 14, the combination of KUSPA and Esenyan as discussed in claim 7 above discloses all the claimed limitations of claim 14.
Re claim 18, the combination of KUSPA and Esenyan as discussed in claim 7 above discloses all the claim limitations with additional claimed feature taught by KUSPA wherein the start point and end point for said new media element are in different original media elements that have been concatenated into the single media element (see ¶ 48 for the start point and end point for said new media element are in different original media elements that have been concatenated into the single media element (i.e. FIG. 3C shows the same panel 330 after two keyframe points 340 and 342 have been created by the user as described in paragraph 53). Also, see paragraphs 54-56)
Re claim 19, the combination of KUSPA and Esenyan as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein responsive to a user actuating the concatenator element, all of the media elements present in the media bin are concatenated together into a single media element. However, the reference of Esenyan explicitly teaches wherein responsive to a user actuating the concatenator element, all of the media elements present in the media bin are concatenated together into a single media element (see ¶s 108-109 for responsive to a user actuating the concatenator element, all of the media elements present in the media bin are concatenated together into a single media element (i.e. a software button 34 which permits the extraction of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video" as shown in fig. 21 paragraph 106))
Therefore, taking the combined teachings of KUSPA and Esenyan as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (concatenate) into the system of KUSPA as taught by Esenyan.
One will be motivated to incorporate the above feature into the system of KUSPA as taught by Esenyan for the benefit of having a software button 34 which permits the extraction of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video" in order to ease the processing time and have a user friendly interaction (see fig. 21 ¶ 106)
Re claim 20, the combination of KUSPA and Esenyan as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by KUSPA wherein start and end points of individual media elements within the media bin are inherently defined by the media elements such that the full media elements are concatenated together into said single media element (see ¶ 48 for start and end points of individual media elements within the media bin are inherently defined by the media elements such that the full media elements are concatenated together into said single media element (i.e. the defined points can include a begin point of the video sequence, an end point of the video sequence, and one or more keyframe points there between as shown in fig. 2 paragraph 44)
Re claim 21, the combination of KUSPA and Esenyan as discussed in claim 14 above discloses all the claim limitations with additional claimed feature taught by KUSPA wherein the start point and end points for said new media element are in different original media elements that have been concatenated into the single media element (see ¶ 48 for the start point and end points for said new media element are in different original media elements that have been concatenated into the single media element (i.e. FIG. 3C shows the same panel 330 after two keyframe points 340 and 342 have been created by the user as described in paragraph 53). Also, see paragraphs 54-56)
Re claim 22, the combination of KUSPA and Esenyan as discussed in claim 19 above discloses all the claimed limitations of claim 22.
Re claim 23, the combination of KUSPA and Esenyan as discussed in claim 8 above discloses all the claim limitations with additional claimed feature taught by KUSPA wherein the start and end points of individual media elements within the media bin are inherently defined by the individual media elements such that the full media elements are concatenated together into said single media element (see ¶ 48 for the start and end points of individual media elements within the media bin are inherently defined by the individual media elements such that the full media elements are concatenated together into said single media element (i.e. the defined points can include a begin point of the video sequence, an end point of the video sequence, and one or more keyframe points there between as shown in fig. 2 paragraph 44)
Re claim 24, KUSPA discloses a computer system, including a processor executing one or more sequences of instructions contained in a memory, said instructions causing the computer system (i.e. a data processing apparatus 110 can include hardware/firmware, an operating system and one or more programs, including a digital video editing program 120, the program 120 in combination with processor(s) and computer-readable media (e.g., memory), represents one or more structural components in the system as described in fig. 1 paragraph 39) to perform a method as claimed in claim 8, a method for providing a graphical user interface for a video editing system, the method comprising: displaying a graphical user interface (see ¶ 42 for displaying a graphical user interface (i.e. an example user interface, such as can be used with the system of FIG. 1, an application window 300 includes multiple panels 302, 304, 306 and 308 as shown in fig. 3 paragraph 49)) including: a media bin displaying one or more media elements imported into the video editing system (see ¶ 51 for a media bin displaying one or more media elements imported into the video editing system (i.e. a panel 308 includes a timeline interface for use in editing a timeline sequence, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310 as described in paragraph 50)); a viewing window for viewing a selected one of the media elements (see ¶s 50-51 for a viewing window for viewing a selected one of the media elements (i.e. an application window 300 includes multiple panels 302, 304, 306 and 308, a user can add, remove, and group panels in the window 300 as desired, and each panel can include a different type of interface (or another instance of a given interface) as described in fig. 3 paragraph 49)); a timeline (see ¶ 51 for a timeline (i.e. a panel 308 includes a timeline interface for use in editing a timeline sequence, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310 as described in paragraph 50)); and loading the single media element into the viewing window (see ¶ 51 for loading the single media element into the viewing window (i.e. an application window 300 includes multiple panels 302, 304, 306 and 308, a user can add, remove, and group panels in the window 300 as desired, and each panel can include a different type of interface (or another instance of a given interface), furthermore, a panel 308 includes a timeline interface for use in editing a timeline sequence, the example timeline sequence shown in FIG. 3A includes three video tracks, three audio tracks and a master track 310 as described in paragraph 50). Also, see paragraphs 52-56)
KUSPA fails to explicitly teach and a concatenator element; and responsive to a user actuating the concatenator element, concatenating the media elements present in the media bin together into a single media element. However, the reference of Esenyan explicitly teaches and a concatenator element (see ¶ 108 for a concatenator element (i.e. software button 34 as shown in fig. 21 paragraph 106)); and responsive to a user actuating the concatenator element, concatenating the media elements present in the media bin together into a single media element (see ¶s 108-109 for responsive to a user actuating the concatenator element, concatenate the media elements present in the media bin together into a single media element (i.e. a software button 34 which permits the extraction of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video" as shown in fig. 21 paragraph 106))
Therefore, taking the combined teachings of KUSPA and Esenyan as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (concatenate) into the system of KUSPA as taught by Esenyan.
One will be motivated to incorporate the above feature into the system of KUSPA as taught by Esenyan for the benefit of having a software button 34 which permits the extraction of all video clips created through automatic or manual indexing and their concatenation into a single output file called the "Executive Summary Video" in order to ease the processing time and have a user friendly interaction (see fig. 21 ¶ 106)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUSPA et al. (US 2008/0253735 A1)(hereinafter KUSPA).
Re claim 15, KUSPA discloses a method of playing a media file comprising a plurality of component files each having defined properties (see ¶ 45 for a plurality of component files each having defined properties (i.e. video can be stored in a single file dedicated to a given video clip, or in multiple coordinated files as described in paragraph 41). It should be noted that a single file dedicated to a given video clip, or multiple coordinated files each having defined properties), the method including the step of varying the playback speed by reference to one or more of the properties of the component files (see ¶ 57 for the step of varying the playback speed by reference to one or more of the properties of the component files (i.e. video can be stored in a single file dedicated to a given video clip, or in multiple coordinated files as described in paragraph 41, furthermore, each of the three segments, delineated by the two keyframe points and the begin and end points of the video clip, can be individually dragged to speed up and slow down the playback rate for that segment as described in fig. 3 paragraph 56). Also, see paragraphs 50-54. It should be noted that a single file dedicated to a given video clip, or multiple coordinated files each having defined properties)
Re claim 16, KUSPA as discussed in claim 15 above discloses all the claim limitations with additional claimed feature wherein the properties include the durations of the component files (see ¶ 57 for the properties include the durations of the component files (i.e. video can be stored in a single file dedicated to a given video clip, or in multiple coordinated files as described in paragraph 41, furthermore, each of the three segments, delineated by the two keyframe points and the begin and end points of the video clip, can be individually dragged to speed up and slow down the playback rate for that segment, thus, a segment 352 can be dragged up to one hundred and fifty percent, as shown in FIG. 3F, after this drag operation, the track item 336 is updated to reflect the new clip duration, as shown in FIG. 3G as described in fig. 3 paragraph 56). It should be noted that a single file dedicated to a given video clip, or multiple coordinated files each having defined properties)
Re claim 17, KUSPA as discussed in claim 16 above discloses all the claim limitations with additional claimed feature wherein the playback speed of media elements of a duration above a threshold value is increased (see ¶ 57 for the playback speed of media elements of a duration above a threshold value is increased (i.e. the plot 338 can be grabbed using a mouse input device and dragged up or down to increase, or decrease playback rate, respectively, once the plot 338 is selected, a pop up can show the current value of the playback rate (e.g., one hundred percent upon first grabbing the plot 338, where positive percentages indicate forward playback, and negative percentages indicate reverse playback) as described in fig. 3 paragraph 52, furthermore, each of the three segments, delineated by the two keyframe points and the begin and end points of the video clip, can be individually dragged to speed up and slow down the playback rate for that segment, thus, a segment 352 can be dragged up to one hundred and fifty percent, as shown in FIG. 3F, after this drag operation, the track item 336 is updated to reflect the new clip duration, as shown in FIG. 3G as described in fig. 3 paragraph 56). Also, see paragraphs 53-55)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
6/7/2022
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484